--------------------------------------------------------------------------------

INDEPENDENT CONTRACTOR AGREEMENT

This Agreement is dated effective the 28th day of May, 2010.

BETWEEN:

STRIKER ENERGY CORP., a corporation formed pursuant to the laws of the State of
Nevada and having an office for business located at 360 Bay Street, Suite 901,
Toronto, Ontario, Canada   (the “Company”)  

AND:

CAMERON DURRANT, an individual resident of the State of New Jersey whose
business address is P.O. Box 423, Califon, NJ 07830   (the “Contractor”)  

WHEREAS:

A. The Company is interested in strategic acquisitions of healthcare
opportunities.

B. The Contractor has considerable expertise in corporate and strategic business
development in the healthcare industry.

C. The Company wishes to obtain and the Contractor wishes to provide certain
services to the Company on the terms and conditions contained in this Agreement.

NOW THEREFORE in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the parties hereby covenant and agree as follows:

1.

DEFINITIONS. For the purposes of this Agreement (including the Schedules
hereto), the following terms will have the following meanings:

      1.1.

“Board” means the Board of Directors of the Company;

      1.2.

“Cause” means:

      (a)

failure of the Contractor to observe or perform any of the material covenants
and obligations imposed by this Agreement;

      (b)

failure of the Contractor to observe any of the covenants and obligations
hereunder that are not material, if the Contractor and/or Durrant does not
remedy such failure within a reasonable time after receiving written notice
thereof;

      (c)

fraud, dishonesty, gross negligence or willful malfeasance in connection with
the Contractor’s performance of the Consulting Services; or

Initials: ______

--------------------------------------------------------------------------------

Page 2 of 11

(d)

the conviction of the Contractor with respect to the commission of a crime
involving moral turpitude;       1.3.

“Change of Control” means:

      1.3.1.

the acquisition, after the date of this Agreement and excluding any acquisitions
from the Company, by any one individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934), of
beneficial ownership of 40% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors, which causes a change in the control of the board of directors of the
Company resulting from the election by the shareholders of the Company of less
than a majority of the persons nominated for election by management of the
Company;

      1.3.2.

the approval by the stockholders of the Company of a reorganization, merger or
consolidation of the Company in which the individuals and entities who were the
respective beneficial owners of the common stock and voting securities of the
Company immediately prior to such reorganization, merger or consolidation do
not, following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation; or

      1.3.3.

a liquidation or dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company;

      1.4.

“Common Shares” means shares of common stock, par value $0.001, of the Company;

      1.5.

“Confidential Information” means information, whether or not originated by the
Contractor, that relates to the business or affairs of the Company, its’
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its’ affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as “Confidential”):

      1.5.1.

information relating to strategies, research, communications, business plans,
and financial data of the Company and any information of the Company which is
not publicly available;

      1.5.2.

work product resulting from or related to work or projects performed for or to
be performed for the Company or its’ affiliates, including but not limited to,
the methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

Initials:________

--------------------------------------------------------------------------------

Page 3 of 11

  1.5.3.

any intellectual property contributed to the Company, and any other technical
and business information of the Company, its subsidiaries and affiliates which
is of a confidential, trade secret and/or proprietary character;

        1.5.4.

internal Company personnel and financial information, supplier names and other
supplier information, purchasing and internal cost information, internal
services and operational manuals, and the manner and method of conducting the
Company’s business;

        1.5.5.

marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of the Company that have been or are being discussed; and

        1.5.6.

all information that becomes known to the Contractor as a result of this
Agreement or the services performed hereunder that the Contractor, acting
reasonably, believes is confidential information or that the Company takes
measures to protect.

Confidential Information does not include:

  1.5.7.

the general skills and experience gained by the Contractor’s provision of the
Consulting Services to the Company that the Contractor could reasonably have
been expected to acquire in similar retainers or engagements with other
companies;

        1.5.8.

information publicly known without breach of this Agreement or similar
agreements;

        1.5.9.

information, the disclosure of which by the Contractor is required to be made by
any law, regulation or governmental authority or legal process of discovery (to
the extent of the requirement), provided that before disclosure is made, notice
of the requirement is provided to the Company, and to the extent reasonably
possible in the circumstances, the Company is afforded an opportunity to dispute
the requirement; or

        1.5.10.

information known to the Contractor at the date of this Agreement.


1.6.

“Consulting Effective Date” means the date of this Agreement as shown on the
first page hereof;

    1.7.

“Consulting Fee” means the sum of U.S. $1,000 per day for each day during the
Term spent by the Contractor in performance of the Consulting Services.

    1.8.

“Consulting Services” means the services and responsibilities set out at
Schedule “A” hereto as well as such other duties and responsibilities as may be
reasonably required from time-to-time either in respect of the foregoing or
otherwise by the Board with respect to the Company and, if requested by the
Company, to any and all of its subsidiaries from time to time.

Initials:________

--------------------------------------------------------------------------------

Page 4 of 11

1.9.

“Consulting Anniversary Date” means the first anniversary of the Consulting
Effective Date;

    1.10.

“Consulting Termination Date” means the Consulting Anniversary Date unless
otherwise specified;

    1.11.

“Directors” means the Directors of the Company, and “Director” means any one of
them;

    1.12.

“OTC-BB” means the over-the-counter bulletin board operated by the Financial
Industry Regulatory Authority (FINRA);

    2.

SERVICES TO BE PROVIDED

    2.1.

Effective on the Consulting Effective Date, the Contractor will provide the
Consulting Services to the Company and will:


  2.1.1.

devote sufficient working time, attention, ability and expertise to successfully
provide the Consulting Services to the Company in a timely manner; and

        2.1.2. well and faithfully serve the Company and use its best efforts to
promote the best interests of the Company


2.2.

The Contractor will report directly to the Board and will keep the Board
informed of all matters concerning the Consulting Services as requested by the
Board from time to time.

    3.

REMUNERATION, EXPENSES AND INDEMNITY

    3.1.

Remuneration – Consulting Fees


  3.1.1.

Subject to Paragraphs 3.1.2 and Section 4, below, from the Consulting Effective
Date to the Consulting Termination Date, the Company will pay the Contractor the
Consulting Fee. The Board, as it may determine from time to time in its sole
discretion, may grant the Contractor an increase in the Consulting Fee.

        3.1.2.

The remuneration referred to in Paragraph 3.1.1 will be payable at the end of
each month upon receipt of an invoice, and does not include taxes which may be
applicable. To the extent that the Contractor is required to remit tax payments,
the Contractor will show the applicable tax amounts as separate line items on
the Contractor’s invoice for services and provide the Company with the
Contractor’s tax registrant number.


3.2.

Expenses

      3.2.1.

The Contractor will be responsible for all costs associated with the performance
of the Consulting Services, except as noted in Paragraphs 3.2.2 through 3.2.4
below.

Initials:________

--------------------------------------------------------------------------------

Page 5 of 11

3.2.2.

Unless otherwise agreed by the parties, the Consulting Services will be provided
from the Contractor’s office in the state of New Jersey.

          3.2.3.

In the event that the parties agree that the Consulting Services will be
provided at a location other than that specified in Article 3.2.2, the Company
will reimburse the Contractor all reasonable moving expenses incurred.

          3.2.4.

The Contractor will be reimbursed by the Company for reasonable out of pocket
expenses incurred on behalf of the Company in the course of providing the
Services, as supported by copies of receipts and other documentation.

          4.

TERM, RENEWAL AND TERMINATION

          4.1.

Term

         

This Agreement will commence on the Consulting Effective Date, and, unless
otherwise terminated under this Section 4, will terminate on the Consulting
Termination Date.

          4.2.

Termination

          4.2.1.

Notwithstanding Paragraph 4.1, this Agreement will be terminated:

          (a)

without Cause by the Company, upon thirty (30) days’ written notice from the
Company to the Contractor;

          (b)

without Cause by the Contractor, upon thirty (30) days’ written notice from the
Contractor to the Company; or

          (c)

with Cause by the Contractor or the Company, immediately upon one party giving
notice in writing to the other party, which notice must state the nature and
substance of the Cause.

          4.2.2.

Upon termination of this Agreement for any reason:

          (a)

the Company must immediately pay to the Contractor all accrued and unpaid
portions of the Consulting Fee due up to the date of termination as well as any
Expenses properly incurred prior to the date of termination;

          (b)

the Contractor must, upon receipt of all sums due and owing, promptly deliver
the following in accordance with the directions of the Company:

          (i)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination;

Initials:________

--------------------------------------------------------------------------------

Page 6 of 11

  (ii)

all documents pertaining to the Company or this Agreement, including but not
limited to all books of account, correspondence and contracts; and

        (iii)

all equipment and any other property belonging to the Company.


5.

INDEPENDENT CONTRACTOR RELATIONSHIP

    5.1.

It is expressly agreed that the Contractor is acting as an independent
contractor in performing the Consulting Services under this Agreement.

    5.2.

Although the Contractor will be available to the Company 50% of his working
hours, the Contractor need only devote such portion of his time to the provision
of the Consulting Services as is necessary to complete the Consulting Services.

    5.3.

The Contractor is not precluded from acting in any other capacity for any other
person, firm or company provided that it does not, in the reasonable opinion of
the Board, conflict with the Contractor’s duties to the Company while providing
the Consulting Services.

    5.4.

The Contractor represents and warrants to the Company that:


  5.4.1.

the Contractor has the right to perform the Consulting Services without
violation of its obligations to others;

        5.4.2.

the Contractor is not bound by any agreement or obligation to any other party
that will conflict with its obligations as a Contractor of the Company; and

        5.4.3.

all advice, information, and documents provided by the Contractor to the Company
in the course of providing the Consulting Services may be used fully and freely
by the Company, unless the Contractor otherwise advises the Company in writing
at the time of communication of such information (e.g. information provided by
the Contractor on a confidential or non-attribution basis).


5.5.

The remuneration set out at Section 3 herein will be the whole of the
compensation to the Contractor for providing the Consulting Services. For
avoidance of doubt, the Company will not pay any contribution to any pension
plan, employment insurance, or federal, state or provincial withholding taxes,
or provide any other contributions or benefits, or similar amounts under any
federal, provincial or state laws, which might be expected in an
employer-employee relationship, as compensation for the Consulting Services.

    5.6.

The Contractor is solely responsible for the Contractor’s registration and
payment of assessments for coverage with any workmen’s compensation program or
similar requirements under federal, provincial or state laws of other
jurisdictions, while the Contractor is providing the Consulting Services. If
requested by the Company, the Contractor will provide proof of coverage.

Initials:________

--------------------------------------------------------------------------------

Page 7 of 11

5.7.

The Contractor hereby indemnifies the Company against, and agrees to hold it
harmless from all losses, claims, actions, damages, charges, taxes, penalties,
assessments or demands (including reasonable legal fees and expenses) which may
be made by the Canada Revenue Agency, the Internal Revenue Service, Employment
Insurance Plan, the Canada Pension Plan, the Workers Compensation Plan, or
related plans or organizations, or similar bodies or plans under federal,
provincial or state laws in other jurisdictions, requiring the Company to pay an
amount under the applicable statutes and regulations in relation to any
Consulting Services provided to the Company pursuant to this Agreement. This
paragraph will survive termination of this Agreement.

    6.

CONFIDENTIAL INFORMATION

    6.1.

All Confidential Information, whether it is developed by the Contractor during
its consulting retainer or by others employed or engaged by or associated with
the Company or its affiliates or clients, is the exclusive and confidential
property of the Company or its affiliates or clients, as the case may be, and
will at all times be regarded, treated and protected as such, as provided in
this Agreement.

    6.2.

As a consequence of the acquisition of Confidential Information, the Contractor
will occupy a position of trust and confidence with respect to the affairs and
business of the Company. In view of the foregoing, it is reasonable and
necessary for the Contractor to make the following covenants regarding its
conduct during and subsequent to the Contractor’s retainer by the Company:


  6.2.1.

At all times during and for a period of three years subsequent to the
Contractor’s retainer with the Company, the Contractor will not disclose
Confidential Information to any person other than as necessary in carrying out
the Consulting Services, or as may be required by applicable law or legal
process of discovery, without first obtaining the Company’s consent, and the
Contractor will take all reasonable precautions to prevent inadvertent
disclosure of any Confidential Information. This prohibition includes, but is
not limited to, disclosing or confirming the fact that any similarity exists
between the Confidential Information and any other information.

        6.2.2.

At all times during and for a period of three years subsequent to the
Contractor’s retainer with the Company, the Contractor will not use, copy,
transfer or destroy any Confidential Information other than as necessary in
carrying out the Consulting Services, or as may be required by applicable law or
process of discovery, without first obtaining the Company’s consent and the
Contractor will take all reasonable precautions to prevent inadvertent use,
copying, transfer or destruction of any Confidential Information.

        6.2.3.

Within ten (10) business days after the termination of the Contractor’s retainer
for any reason, the Contractor will promptly deliver to the Company all property
of or belonging to or administered by the Company in its custody, including
without limitation all Confidential Information that is embodied in any form,
whether in hard copy or on electronic media.

Initials:________

--------------------------------------------------------------------------------

Page 8 of 11

6.2.4.

The provisions of this Section 6 shall survive the expiration or earlier
termination of this Agreement.

      6.3.

Consent to Enforcement. The Contractor confirms that all restrictions in this
Section 6 are reasonable and valid, and any defences to the strict enforcement
thereof by the Company are waived by the Contractor. Without limiting the
generality of the foregoing, the Contractor hereby consents to an injunction
being granted by a court of competent jurisdiction in the event that the
Contractor is in breach of any of the provisions stipulated in this Section 6.
The Contractor hereby expressly acknowledges and agrees that injunctive relief
is an appropriate and fair remedy in the event of a breach of any of the said
provisions.

      6.4.

The Contractor’s obligations under this Section 6 will remain in effect in
accordance with their terms and continue in full force and effect despite any
breach, repudiation, alleged breach or repudiation, or termination of this
Agreement. Without limiting the foregoing, the Contractor agrees that at all
times during and subsequent to the provision of services to the Company, the
Contractor will not use or take advantage of the Confidential Information for
the purpose of providing similar management and technical services for any other
company.

      7.

GENERAL PROVISIONS

      7.1.

Assignability. This Agreement is not assignable by either party and the
Consulting Services must be provided by the Contractor.

      7.2.

Authorization. The Company represents and warrants that it is fully authorized
and empowered to enter into this Agreement and perform its obligations
hereunder, and that performance of this Agreement will not violate any agreement
between the Company and any other person, firm or organization nor breach any
provisions of its constating documents or governing legislation.

      7.3

No Other Agreement. This Agreement and the Schedules hereto cancel and supersede
any existing agreement or other arrangement between the Company and the
Contractor, other than any prior agreements for the purchase of securities in
the Company.

      7.3.

Amendment or Waiver.


  7.3.1.

This Agreement may not be amended unless such amendment is agreed to in writing
and signed by the Contractor and an authorized officer of the Company.

        7.3.2.

No waiver by either party hereto of any breach by the other party hereto of any
condition or provision contained in this Agreement to be performed by such other
party will be deemed a waiver of any similar or dissimilar condition or
provision. Any waiver must be in writing and signed by the Contractor or an
authorized officer of the Company, as the case may be.


7.4.

Compliance with Policies and Laws. The Contractor will abide by all the
Company’s policies and procedures, including without limitation, the Company’s
code of conduct. In addition, the Contractor will abide by all laws applicable
to the Company, in each jurisdiction that the Company does business, including
without limitation applicable securities laws, rules and regulations and the
rules of any stock exchange or market upon which the Common Shares are listed or
quoted.

Initials:________

--------------------------------------------------------------------------------

Page 9 of 11

7.5.

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of New Jersey applicable therein, and will be treated
in all respects as a New Jersey contract. The parties irrevocably attorn to the
exclusive jurisdiction of the courts of the State of New Jersey with respect to
any legal proceedings arising under this Agreement.

    7.6.

Notices. Any notice in writing required or permitted to be given hereunder must
be given by registered mail, postage prepaid, mailed to the following addresses,
or may be delivered by courier or personally.

   

7.6.1. in the case of the Company:

Striker Energy Corp.
360 Bay Street
Suite 901
Toronto, Ontario
M5H 2V6
Fax: 416-352-5239

7.6.2. in the case of the Contractor:

Dr. Cameron Durrant
PO Box 423,
Califon, NJ, 07830
USA

Any notice delivered by courier or personally is effective on the actual date of
delivery. Any notice delivered by mail as aforesaid is deemed to have been
received by the person to whom it is addressed on the 4th business day after and
excluding the date of mailing. Either party may change its address for giving of
notices hereunder by notice in writing to the other party.

    7.7.

Independent Legal Advice. The Company has obtained legal advice concerning this
Agreement and has requested that the Contractor obtain independent legal advice
with respect to this Agreement. The Contractor hereby represent and warrants to
the Company that it has been advised to obtain independent legal advice, and
that, prior to the execution of this Agreement, it has obtained independent
legal advice or has, in their discretion, knowingly and willingly elected not to
do so

    7.8.

Severability. If any provision contained herein is determined to be void or
unenforceable for any reason, in whole or in part, it will not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions will remain in full force and effect to the fullest extent
permissible by law.

    7.9.

Currency. Except as expressly provided in this Agreement, all amounts in this
Agreement are stated and will be paid in U.S. currency.

Initials:________

--------------------------------------------------------------------------------

Page 10 of 11

7.10.

Further Assurances. Each of the Contractor and the Company will do, execute and
deliver, or will cause to be done, executed and delivered, all such further
acts, documents and things as the Contractor or the Company may reasonably
require for the purposes of giving effect to this Agreement.

      7.11.

Counterparts/Facsimile Execution. This Agreement may be executed in several
counterparts and each counterpart will together constitute one original
document.

      7.12.

Parties’ Acknowledgement. The parties hereto hereby acknowledge that:

      7.12.1.

sufficient time was provided to review this Agreement thoroughly;

      7.12.2.

the terms of this Agreement and the obligations hereunder have been read and are
understood; and

      7.12.3.

a copy of this Agreement has been received by each of the parties.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

STRIKER ENERGY CORP

Per:   /s/ Joe Carusone                   
          Authorized Signatory

CAMERON DURRANT

SIGNED, SEALED and DELIVERED by )   CAMERON DURRANT in the presence of: )     )
    )   Signature )     ) /s/ Cameron Durrant Print Name ) CAMERON DURRANT   )  
Address )     )     )     )   Occupation )  

Initials:________

--------------------------------------------------------------------------------

Page 11 of 11

SCHEDULE A

List of Services, Duties and Responsibilities

The Contractor has responsibility for the activities described below:

a)

Seek and obtain rights or patents in the pharmaceutical drug sector,

    b)

Provide strategic advice to assist management and the board of directors,

    c)

Assist in the hiring of professional staff, qualified contractors and employees,

    d)

Comply with applicable laws and regulations,

    e)

Assist in promoting the Company’s reputation,

    f)

Actively participate in the production of corporate articles including, but not
limited to a business plan, operating budgets, financial statements, and minutes
to meetings, and;

    g)

Increase the Company’s revenue and earnings.

Initials:________

--------------------------------------------------------------------------------